DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The Amendment filed on 09/15/22 is acknowledged. 

Status of Claims
Claims 17-20 are pending. 
In the Amendment filed on 09/15/22, claims 17-20 were amended, and no claims were cancelled or added. (Claims 1-16 were cancelled in a previous paper.)
Claims 17-20 are rejected.

Response to Arguments
Regarding the Objections to the Drawings
The objections have been withdrawn in view of the replacement drawings filed. 
Regarding the Objections to the Claims
The objections have been withdrawn in view of the cancellation of the subject matter in question and upon reconsideration. 
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive.
In response to Applicant's arguments:
The recited machine learning limitations are merely generic computer elements; no technical aspects of machine learning are recited.
The claims do not provide improvements to computer functioning or technology; any putative improvement -- in "predicting cardholder cross-border payment card usage" -- would be an improvement to the abstract idea. See October 2019 Update: Subject Matter Eligibility, p. 13.
Applicant's argument in the paragraph bridging pp. 8-9 of the Response is an argument for Example 39, not for Applicant's claims, as Applicant does not provide adequate analysis showing that Applicant's claims are similar in relevant respects to Example 39; the mere fact that Applicant's claims recite "machine learning models" does not provide the requisite analogy with Example 39, as Applicant's recited machine learning models are merely generic computer elements. 
The discussion of Enfish (Response, p. 9) is not applicable because Applicant's claims do not encompass an improvement to computer functioning or technology.
When considered as a combination, Applicant's claims do not amount to anything more than the sum of the individual elements; Applicant's argument to the contrary (Response, pp. 9-10) does not analyze Applicant's claims or provide any supportive evidence, but rather merely cites case law and USPTO guidance.
Regarding the rejection under 35 U.S.C. 112(a)
The rejections have been withdrawn in view of the cancellation of the subject matter in question.
Regarding the rejections under 35 U.S.C. 112(b)
The previous rejections have been withdrawn in part, in view of Applicant's claim amendments. 
Regarding the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being cited in the current rejection. 

Examiner's Comments
Intended Use/Functional Language
Claim 17 recites:
"identifying payment cards having a low probability to identify a set of incentives to incorporate into new offers of benefits or products made to cardholders." 
Claim 18 recites:
" taking an action prior to the departure date associated with the international travel reservations, the action including at least one of: forwarding at least a portion of the list of the payment cards to issuers to modify cardholder behavior, or directly offering the cardholders customized travel related local experiences."
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims. See rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claim 17 is directed to "a non-transitory computer-readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to predict cardholder cross-border payment card usage."
Claim 17 is directed to the abstract idea of "identifying customers who have purchased international travel tickets and who(se payment cards) have low probability of cross-border use, in order to determine offers for them," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles," "commercial or legal interactions," in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 17 recites "identifying cardholders who have purchased an international travel reservation using a payment card by: i) extracting travel purchase transactions from payment transaction records; ii) retrieving travel itinerary records from one or more travel …, at least a portion of the travel itinerary records indicating a destination for the corresponding travel itinerary; iii) finding matches between the travel purchase transactions and the travel itinerary records, and determining for the matching travel purchase transactions, a departure country, a final destination country and a departure date, based at least in part on analyzing corresponding travel itinerary records; iv) identifying matching ones of the travel purchase transactions as international travel reservations based on the departure country being different from the final destination country and where the departure date occurs in the future; and v) … non-matching ones of the travel purchase transactions and a first set of attributes, including a travel purchase amount and a purchase merchant, to infer whether the non-matching travel purchase transactions also comprise the international travel reservations; … the travel purchase transactions identified as the international travel reservations by iv) and v), and a second set of attributes, including transaction attributes and card-level attributes to generate a score indicating a probability of a corresponding payment card being used by the identified cardholders for a subsequent cross-border payment transaction; and identifying payment cards having a low probability to identify a set of incentives to incorporate into new offers of benefits or products made to cardholders." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim, such as "a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to predict cardholder cross-border payment card usage, by executing the steps comprising:," "databases," "inputting, into an international flight classification machine learning model," and "inputting, into a probability machine learning model," represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of identifying customers who have purchased international travel tickets and who(se payment cards) have low probability of cross-border use, in order to determine offers for them, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of identifying customers who have purchased international travel tickets and who(se payment cards) have low probability of cross-border use, in order to determine offers for them, specifically, as recited above, using computer technology (e.g., a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A),(f) & (h)). 
Hence, claim 17 is  not patent eligible.
Dependent claims 18-20 describe operations related to, or additional details of, the operations of the abstract idea (claims 18 and 19), additional detail of the data of the abstract idea (claim 20), and/or generic computer elements (claim 18). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis 
Claim 17 recites "A non-transitory computer readable medium … the steps …."  The underlined term lacks antecedent basis. 
Claim 19 recites "for the symmetrical leg pattern, … the destination of a travel-leg in a middle of the multiple travel-leg pattern is the final destination."  The underlined term lacks antecedent basis. The said destination has not previously been recited. 
Claims 18-20 are (also) rejected by virtue of their dependency from a rejected claim.
Relative Term
Claim 17 recites "inputting … a corresponding payment card …." The underlined term is a relative term. It is not clear what it is relative to (e.g., corresponding to what?).
Claim 17 recites "inputting … a subsequent cross-border payment transaction." The underlined term is a relative term. It is not clear what it is relative to (e.g., subsequent to what?).
Claim 17 recites "identifying payment cards having a low probability …." Similarly, claim 18 recites "storing … payment cards having a low probability …." The underlined term is a relative term. It is not clear how low a probability has to be to qualify as low. The specification mentions the term throughout, and provides various examples at 076: 
In one embodiment, the scores may be compared to a threshold score. As one example, a payment card may be included on a list of low probability cross-border cards 38 if the payment card has a score or probability less than a probability score threshold of 20-30% of being used during the cross-border transaction. Alternatively, values of the scores may be flipped such that a payment card is considered a low probability cross- border card if the card's score exceeds the score threshold. The score threshold can be set based on different use cases. In one embodiment, the score threshold may be determined based on model accuracy and the particular campaign performance requirement. For example, expensive campaigns requiring higher accuracy may have a higher probability score threshold than less expensive campaigns. In one embodiment, the scores may be stored in a database at various levels such as native transaction level or rolled up to a card or consumer level, the can be used for the purposes, such as profiling and benchmarking.

These various examples would correspond to various different claim scopes. The specification does not provide a definition of "low" probability.
Claim 19 recites "responsive … a same payment card …; responsive … the same payment card …." The underlined term is a relative term. It is not clear what it is relative to (e.g., same as what?). As best understood, Applicant's intended meaning would be conveyed by "given" instead of "same."
Claims 18-20 are (also) rejected by virtue of their dependency from a rejected claim.

Unclear Scope
Claim 17 recites "iv) identifying matching ones of the travel purchase transactions as international travel reservations …; and v) inputting … non-matching ones of the travel purchase transactions … to infer whether the non-matching travel purchase transactions also comprise the international travel reservations." The underlined word appears not to make sense. That is, as best understood, the non-matching transactions recited in v) cannot be the same travel reservations as the matching transactions recited in iv). Accordingly, the meaning of the claim is not clear. 
Claim 19 recites "responsive to determining that travel leg(s) associated with a same payment card are non-stop or one-way with no stops, inferring a destination of the non-stop or the one-way travel leg is a final destination of the international travel reservation." The meaning of "non-stop or one-way with no stops" is unclear. The two terms "non-stop" and "one-way with no stops" appear to have the same meaning. That is, a "non-stop" is a one-way with no stops, and a "one-way with no stops" is a non-stop. The formulation "A or B" where and A and B are the same is confusing, and the meaning of such formulation is not clear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 18-20 are (also) rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berntsson (U.S. Patent Application Publication No. 2015/0081432 A1), in view of Robinson (U.S. Patent Application Publication No. 2016/0005060 A1), and further in view of Davis et al. (U.S. Patent No. 10,783,460), hereafter Davis.

Regarding Claim 17 
Berntsson teaches:
identifying cardholders who have purchased an international travel reservation using a payment card by: i) extracting travel purchase transactions from payment transaction records; (0044, Fig. 3)
ii) retrieving travel itinerary records from one or more travel databases, at least a portion of the travel itinerary records indicating a destination for the corresponding travel itinerary; (0045-0047, Fig. 3)
iii) finding matches between the travel purchase transactions and the travel itinerary records, and determining for the matching travel purchase transactions, a departure country, a final destination country and a departure date, based at least in part on analyzing corresponding travel itinerary records; (0045-0047, Fig. 3)
iv) identifying matching ones of the travel purchase transactions as international travel reservations based on the departure country being different from the final destination country and where the departure date occurs in the future; and (0013, 0045-0048, Fig. 3)
v) inputting, into an international flight classification … model, non-matching ones of the travel purchase transactions and a first set of attributes, including a travel purchase amount and a purchase merchant, to infer whether the non-matching travel purchase transactions also comprise the international travel reservations; (0046, Fig. 3)
… by iv) and v) …; and (0045-0048, Fig. 3)
identifying payment cards having a low probability to identify a set of incentives to incorporate into new offers of benefits or products made to cardholders. (0023-0024, 0038, 0048, 0050-0051, 0053-0054, Fig. 3)
Berntsson does not explicitly disclose but Robinson teaches:
inputting, into a probability … model, the travel purchase transactions identified as the international travel reservations …, and a second set of attributes, including transaction attributes and card-level attributes to generate a score indicating a probability of a corresponding payment card being used by the identified cardholders for a subsequent cross-border payment transaction; and (0048, 0051 "likely" indicates the operation/analysis is probability model; 0053-0064, Figs.6-8, groupings/rankings by percentages and/or number of destinations teach "score")
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Berntsson's systems and methods for targeting offers to cardholders based on determined cardholder travel and spending, by incorporating therein these teachings of Robinson, because Berntsson implicitly teaches these teachings of Robinson (e.g., Berntsson teaches profiling customers and customizing offers to customers based on spend level, propensity to travel, etc.), see Berntsson, 0022-0023, 0038, 0041. In addition, the combination in question is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Berntsson does not explicitly disclose but Davis teaches:
v) … machine learning …; (12:35-13:4, 16:8-54, 17:6-48, 18:41-19:12, 22:53-23:19, 27:1-41)
… machine learning …; (12:35-13:4, 16:8-54, esp. 17:6-48, esp. 18:41-19:12, 22:53-23:19, 27:1-41)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Berntsson's systems and methods for targeting offers to cardholders based on determined cardholder travel and spending, by incorporating therein these teachings of Davis regarding machine learning, because machine learning is a known way to improve efficiency of data analysis/determination tasks, a goal espoused by Davis, 2:59-3:8, see also MPEP 2143.I.G. ("The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651." (emphasis added)). In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 18
Berntsson in view of Robinson and Davis teaches base claims 1, 9 and 17. Berntsson further teaches:
taking an action prior to the departure date associated with the international travel reservations, the action including at least one of: forwarding at least a portion of the list of the payment cards to issuers to modify cardholder behavior, or directly offering the cardholders customized travel related local experiences. (0022, 0054, 0056-0058)
Robinson further teaches:
storing a list of the payment cards having the low probability and corresponding scores; and (0065 reports transmitted to 120 -- indicates stored by 120)

Regarding Claim 20
Berntsson in view of Robinson and Davis teaches base claim 17. Robinson further teaches:
wherein the transaction attributes comprise the travel purchase amount and the final destination country; and the card-level attributes comprise card portfolio data, spend behavior data, and cross-border travel behavior data. (0053-0064, esp. 0054, 0055, 0060, 0061, 0064).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Berntsson (U.S. Patent Application Publication No. 2015/0081432 A1), in view of Robinson (U.S. Patent Application Publication No. 2016/0005060 A1), further in view of Davis et al. (U.S. Patent No. 10,783,460), hereafter Davis, and further in view of Guillard et al. (U.S. Patent Application Publication No. 2016/0210564 A1), hereafter Guillard.

Regarding Claim 19
Berntsson in view of Robinson and Davis teaches base claim 17. Berntsson further teaches: 
determining the final destination country from the final destination. (0048 "adjust or extrapolate location information to ... country" teaches "determine the final destination country from the final destination")
Berntsson does not explicitly disclose but Guillard teaches:
determining the final destination country by: (0041, 0043-0047, Fig. 3, 254, Figs. 4 & 5)
responsive to determining that travel leg(s) associated with a same payment card are non-stop or one-way with no stops, inferring a destination of the non-stop or the one-way travel leg is a final destination of the international travel reservation; and (0041, 0043-0047, Fig. 3, 254, Figs. 4 & 5)
responsive to determining that travel leg(s) associated with the same payment card define a multiple travel-leg pattern, determining whether the multiple travel-leg pattern comprises a one-direction leg pattern or a symmetrical leg pattern; (0041, 0043-0047, Fig. 3, 254, Figs. 4 & 5)
for the one-direction leg pattern, inferring a destination of a last travel leg in the one-direction leg pattern is the final destination; (0041, 0043-0047, Fig. 3, 254, Figs. 4 & 5)
for the symmetrical leg pattern, analyzing symmetry of the multiple travel-leg pattern and inferring that the destination of a travel-leg in a middle of the multiple travel-leg pattern is the final destination; and (0041, 0043-0047, Fig. 3, 254, Figs. 4 & 5)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Berntsson's systems and methods for targeting offers to cardholders based on determined cardholder travel and spending, by incorporating therein these teachings of Guillard, because Berntsson implicitly teaches these teachings of Guillard (e.g., Berntsson's offers are customized based on destination location, so Berntsson determines the destination), see Berntsson, 0038, 0041, 0048-0052. In addition, the combination in question is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.



Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Misra (e.g., abstract) teaches determining travel destination from transaction/ addendum, determining cardholder spending, and recommending merchants based on the determined destination and spending.
Gerard (e.g., 0015. 0025, 0037, 0039-0040, 0046-0047) teaches using machine learning to analyze/determine travel spending and target cardholders with relevant offers accordingly.
Edwards (e.g., 0091-0103)  teaches using machine learning to analyze/determine air ticket purchases, airline travel itineraries, and travel spending.
Hu (e.g., 0006) teaches using machine learning to predict spending based on past spending.
Reedy (e.g., 0018-0021) teaches using machine learning to determine travel-related spending.
Han (e.g., 0059, 0057) teaches using machine learning to evaluate potential spending based on historic spending data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692 
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692